Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal et al. (U.S. PG-Publication # 2013/0267199), in view of Yang et al. (U.S. PG-Publication # 2017/0279619).

         Consider claims 1, 9 and 17, and as applied to claim 1 above, Kamal et al. clearly disclose a method performed by one or more servers, the method comprising: 
          registering an electronic device for operation within a wireless
communication network via a Subscriber Identify Module (SIM) based authentication (par.  (A subscriber identity module (SIM) or a universal integrated circuit card (UICC) (herein after collectively referred to as a "SIM card") is one type of a tamper-resistant authentication device (tamper-resistant module) for a mobile terminal such as a cellular phone, a personal digital assistant (PDA) or a mobile computer. The SIM card includes an integrated circuit (IC) that securely stores the International Mobile Subscriber Identity (IMSI) and a related key used to identify and authenticate the subscriber on the mobile network. A SIM card contains, for example, its unique serial number (integrated circuit card identifier "ICCID"), IMSI and network authentication keys), par. 59 (If the user 50 of the mobile phone 10 registers with (and thus becomes a member of) different software vendors that also subscribe this SIM security service, the SIM card 20 can store multiple certificates in a similar manner to the second example as shown in FIG. 4. Note that although the use of certificates is described herein as being applied to application programs, in other examples the information to be verified is not limited to application programs. For example, browsing a web site may be approved (verified) by using this information));
          accessing a SIM for the electronic device, the SIM comprising a plurality of server security certificates (par. 59 (If the user 50 of the mobile phone 10 registers with (and thus becomes a member of) different software vendors that also subscribe this SIM security service, the SIM card 20 can store multiple certificates in a similar manner to the second example as shown in FIG. 4).
          configuring the SIM to use the new server security certificate of the plurality of server security certificates to communicate with the corresponding server (par. 58 (the vendor 300 may periodically renew the certificate 70. In such a case, the SIM OTA server 110 that receives the new certificate may replace the existing certificate in the SIM card 20 with the new certificate), par. 59 (Note that although the use of certificates is described herein as being applied to application programs, in other examples the information to be verified is not limited to application programs. For example, browsing a web site may be approved (verified) by using this information)); and
          based at least in part on the one of the plurality of server security certificates, coupling the electronic device with the corresponding server via the wireless communication network (par. 60 (The user certificate 75 is generated by utilizing secure information in the SIM card 20 e.g., by using an on-board-key-generation technique where the SIM card 20 generates crypto keys using a crypto hardware module on the SIM card 20, and is transmitted to the SIM OTA server 110 of the MNO 100. The servers 110, 120 in the MNO 100 then forward the user certificate 75 to the software vendor 300 that subscribes the SIM security service. The software vendor 300 includes the user certificate 75 in its application program. When the application program is downloaded in the user's mobile terminal 10, the mobile terminal 10 can verify that the downloaded program is a genuine program by confirming the user certificate 75 included in the program)).
          However, Kamal et al. do not specifically disclose determining a first server security certificate of the plurality of server security certificates is out of date.
          In the same field of endeavor, Yang et al. clearly show: 
          determining a first server security certificate of the plurality of server security certificates is out of date (par. 18 (Because servers may rotate (e.g., replace with a new version) their certificates (and thus public-keys) frequently, the hash values in the trusted list or pinning table in the eUICC will become out of date unless the new certificates are obtained sufficiently often), fig. 10 (1026), par. 120 (FIG. 10 illustrates example logic illustrating steps taken to check public key information such as a certificate or CRL received from a delivery server), par. 121 (At 1026, the eUICC checks for expiration of security materials such as certificate 104, certificate 105, and/or CRL 106 of FIG. 1A stored, for example, in the ECASD 914 of FIG. 9. If materials have expired, the eUICC in some embodiments, requests new materials from a root CA, CA, or from the delivery server));
          causing a removal of the first server security certificate from the SIM (fig. 10 (1026), par. 120 (FIG. 10 illustrates example logic illustrating steps taken to check public key information such as a certificate or CRL received from a delivery server), par. 121 (At 1026, the eUICC checks for expiration of security materials such as certificate 104, certificate 105….If materials have expired, the eUICC in some embodiments, requests new materials from a root CA, CA, or from the delivery server)); 
          causing the SIM to update with a new server security certificate associated with a corresponding server (par. 121 (At 1026, the eUICC checks for expiration of security materials such as certificate 104, certificate 105, and/or CRL 106 of FIG. 1A stored, for example, in the ECASD 914 of FIG. 9. If materials have expired, the eUICC in some embodiments, requests new materials from a root CA, CA, or from the delivery server));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, and show determining a first server security certificate of the plurality of server security certificates is out of date, as taught by Johnston, so that the system can perform efficiently.



       Consider claim 21, and as applied to claim 1 above, Kamal et al. clearly disclose a method, wherein the SIM is provisioned with the plurality of server security certificates during manufacturing (par. 22 (The entity 200 that wishes to utilize the SIM security service may first provide its employees 50 with an application program (that uses the SIM) for secure communication. An example of the application program includes a secure communication program such as a secure text message program that utilizes, for example, encryption of data being communicated. The employees 50 may download the secure text message program to their mobile terminals 10 from a website of the entity 200 provided by the server 210 or the website designated by the entity 200. In the alternative, the entity 200 may provide the employees 50 with mobile terminals 10 in which the secure text message program has been pre-installed), par. 24 (The executed secure text message program causes a SIM card 20 installed in a mobile terminal 10 to generate a key 60 based on information stored in the SIM card 20 (S101))).



         Claims 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal et al. (U.S. PG-Publication # 2013/0267199), ), in view of Yang et al. (U.S. PG-Publication # 2017/0279619), and in view of Johnston et al. (U.S. PG-Publication # 2015/0289134).


          Consider claim 10, and as applied to claim 9 above, 
                          claim 18, and as applied to claim 17 above,
Kamal et al. clearly disclose the method as described.
          However, Kamal et al. do not specifically disclose updating the SIM with a new server security certificate.
          In the same field of endeavor, Johnston et al. clearly show: 
          updating the SIM with a new server security certificate (par. 167 (the tag is updated by updating a certificate if, for security reasons, it is valid just for one session/use, and/or by erasing any additional information such as a "post-it" if it has been downloaded into the mobile device)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, and show updating the SIM with a new server security certificate, as taught by Johnston, so that the system can perform efficiently.


          Consider claim 13, and as applied to claim 9 above, Kamal et al. clearly disclose the method as described.
          However, Kamal et al. do not specifically disclose updating the SIM with a new server security certificate.
          In the same field of endeavor, Johnston et al. clearly show: 
         updating one or more of the plurality of server security certificates (par. 167 (the tag is updated by updating a certificate if, for security reasons, it is valid just for one session/use, and/or by erasing any additional information such as a "post-it" if it has been downloaded into the mobile device)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, and show updating the SIM with a new server security certificate, as taught by Johnston, so that the system can perform efficiently.



         Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal et al. (U.S. PG-Publication # 2013/0267199), ), in view of Yang et al. (U.S. PG-Publication # 2017/0279619) and Johnston et al. (U.S. PG-Publication # 2015/0289134), and in view of Hong et al. (U.S. PG-Publication # 2015/0223063).


          Consider claim 3, and as applied to claim 2 above, 
                          claim 11, and as applied to claim 10 above, 
                          claim 19, and as applied to claim 18 above,
Kamal et al. clearly disclose the method as described.
          However, Kamal et al. do not specifically disclose receiving the new server security certificate from a network. 
          In the same field of endeavor, Johnston et al. clearly show: 
         receiving the new server security certificate from a network (par. 167 (the tag is updated by updating a certificate if, for security reasons, it is valid just for one session/use, and/or by erasing any additional information such as a "post-it" if it has been downloaded into the mobile device)));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, and show receiving the new server security certificate from a network, as taught by Johnston, so that the system can perform efficiently.
          However, Kamal and do not specifically disclose receiving a first indication regarding the updating of the SIM with the new server security certificate.
          In the same field of endeavor, Hong et al. clearly show: 
         sending, via the wireless communication network, the new server security certificate to the electronic device (par. 34 (the WIFI hotspot searches for the corresponding certificate in a database according to the information provided by the user, and will transmit the certificate to the user's mobile terminal by means of NFC)); and
        receiving a first indication regarding the updating of the SIM with the new server security certificate (par. 35 (If a key or certificate is obtained successfully, the user's mobile terminal will set the obtained key or certificate into the WIFI module and the WIFI module will establish a WIFI network connection according to the key or certificate)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, show receiving the new server security certificate from a network, as taught by Johnston, and show receiving a first indication regarding the updating of the SIM with the new server security certificate, as taught by Hong, so that the system can perform efficiently.






         Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal et al. (U.S. PG-Publication # 2013/0267199), in view of Yang et al. (U.S. PG-Publication # 2017/0279619), Johnston et al. (U.S. PG-Publication # 2015/0289134), and Hong et al. (U.S. PG-Publication # 2015/0223063), and in view of Kovacevic et al. (U.S. PG-Publication # 2017/0289804).


          Consider claim 4, and as applied to claim 3 above, 
                          claim 12, and as applied to claim 11 above, 
                          claim 20, and as applied to claim 19 above,
Kamal et al. clearly disclose the method as described.
          However, Kamal et al. do not specifically disclose re-sending the new server security certificate to the electronic device.
          In the same field of endeavor, Kovacevic et al. clearly show: 
         re-sending, via the wireless communication network, the new server security certificate to the electronic device (par. 32 (At 110, if the UE SIMLock configuration has not been successfully applied, the UE can resend the UE SIMLock configuration message and essentially restart the process));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, and show re-sending the new server security certificate to the electronic device, as taught by Kovacevic, so that the system can perform efficiently.
          However, Kamal and Kovacevic do not specifically disclose receiving a second indication regarding success of updating the SIM with the new server security certificate. .
          In the same field of endeavor, Hong et al. clearly show: 
         receiving a second indication regarding success of updating the SIM with the new server security certificate (par. 35 (If a key or certificate is obtained successfully, the user's mobile terminal will set the obtained key or certificate into the WIFI module and the WIFI module will establish a WIFI network connection according to the key or certificate)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, show re-sending the new server security certificate to the electronic device, as taught by Kovacevic, and show receiving a second indication regarding success of updating the SIM with the new server security certificate, as taught by Hong, so that the system can perform efficiently.





         Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal et al. (U.S. PG-Publication # 2013/0267199), ), in view of Yang et al. (U.S. PG-Publication # 2017/0279619), and in view of Milner et al. (U.S. Patent # 10546222).

 
          Consider claim 6, and as applied to claim 1 above,
                          claim 14, and as applied to claim 9 above, 
Kamal et al. clearly disclose the method as described.
          However, Kamal et al. do not specifically disclose selecting another one of the plurality of server security certificates. 
          In the same field of endeavor, Milner et al. clearly show:                   
         selecting another one of the plurality of server security certificates, the another one of the plurality of server security certificates allowing for secure communication with another corresponding server (col. 6, lines 12-15 (in response to receiving a service activation request from the mobile communication device 102, a provisioning server (not shown) may generate subscriber credentials, keys, and/or digital security certificates), col. 6, lines 20- 23 (The provisioning server may transmit the subscriber credentials, keys, and/or digital security certificates to the mobile communication device 102)); and
         based at least in part on the another one of the plurality of server security certificates, coupling the electronic device with the another corresponding server (col. 6, lines 24-28 (When the mobile communication device 102 later attempts to connect to the network 108 and/or to the RAN it may look up the subscriber credentials 136 in the UICC 118 and provide these for authentication into the RAN)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, and show selecting another one of the plurality of server security certificates, as taught by Milner, so that the system can perform efficiently.



          Consider claim 7, and as applied to claim 6 above,
                          claim 15, and as applied to claim 16 above, 
Kamal et al. clearly disclose the method as described.
          However, Kamal et al. do not specifically disclose receiving a first indication regarding changing from the one of the plurality of server security certificates to the another one of the plurality of server security certificates. 
          In the same field of endeavor, Milner et al. clearly show:                   
         sending, via the wireless communication network, an identification of the another one of the plurality of server security certificates to the electronic device (col. 6, lines 12-15 (in response to receiving a service activation request from the mobile communication device 102, a provisioning server (not shown) may generate subscriber credentials, keys, and/or digital security certificates), col. 6, lines 20- 23 (The provisioning server may transmit the subscriber credentials, keys, and/or digital security certificates to the mobile communication device 102)); and
         receiving a first indication regarding the changing from the one of the plurality of server security certificates to the another one of the plurality of server security certificates (col. 6, lines 24-28 (When the mobile communication device 102 later attempts to connect to the network 108 and/or to the RAN it may look up the subscriber credentials 136 in the UICC 118 and provide these for authentication into the RAN)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, and show sending, via the wireless communication network, an identification of the another one of the plurality of server security certificates to the electronic device, as taught by Milner, so that the system can perform efficiently.





         Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal et al. (U.S. PG-Publication # 2013/0267199), ), in view of Yang et al. (U.S. PG-Publication # 2017/0279619), Milner et al. (U.S. Patent # 10546222), and Hong et al. (U.S. PG-Publication # 20120011572), and in view of Kovacevic et al. (U.S. PG-Publication # 2017/0289804).


          Consider claim 8, and as applied to claim 7 above,
                          claim 16, and as applied to claim 15 above, 
Kamal et al. clearly disclose the method as described.
          However, Kamal et al. do not specifically disclose re-sending, via the wireless communication network, the identification of the another one of the plurality of server security certificates to the electronic device. 
          In the same field of endeavor, Kovacevic et al. clearly show:                   
         re-sending, via the wireless communication network, the identification of the another one of the plurality of server security certificates to the electronic device (par. 32 (At 110, if the UE SIMLock configuration has not been successfully applied, the UE can resend the UE SIMLock configuration message and essentially restart the process)); 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, and show re-sending, via the wireless communication network, the identification of the another one of the plurality of server security certificates to the electronic device, as taught by Kovacevic, so that the system can perform efficiently.
          However, Kamal and Kovacevic do not specifically disclose receiving a second indication regarding success of changing from the one of the plurality of server security certificates to the another one of the plurality of server security certificates. 
          In the same field of endeavor, Hong et al. clearly show:                   
         receiving a second indication regarding success of changing from the one of the plurality of server security certificates to the another one of the plurality of server security certificates (par. 35 (If a key or certificate is obtained successfully, the user's mobile terminal will set the obtained key or certificate into the WIFI module and the WIFI module will establish a WIFI network connection according to the key or certificate)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by one or more servers, as taught by Kamal, show re-sending, via the wireless communication network, the identification of the another one of the plurality of server security certificates to the electronic device, as taught by Kovacevic, and showreceiving a second indication regarding success of changing from the one of the plurality of server security certificates to the another one of the plurality of server security certificates. 
          In the same field of endeavor, as taught by Hong, so that the system can perform efficiently.


                                       Response to Amendment


            Applicant's arguments filed on 7/9/2021, with respect to claim 1, on pages 8-16 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Kamal does not teach or suggest “determine a first server security certificate of the plurality of server securitv certificates is out of date”. The Examiner has modified the response with a new reference which provides “determine a first server security certificate of the plurality of server securitv certificates is out of date”. See the above rejections of claim 1, for the relevant interpretation and citations found in Yang, disclosing the limitation.






Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
July 27, 2021